Citation Nr: 0307097	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  02-10 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1945 to 
November 1946 and from February 1949 to August 1974.  He died 
on March [redacted], 1988.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Winston-Salem, North Carolina.

The Board notes that the appellant requested a hearing before 
the Board, and that such hearing was scheduled.  However, the 
appellant withdrew her request in December 2002 and did not 
request that the hearing be rescheduled.


REMAND

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).  The 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board notes that the veteran submitted a claim of 
entitlement to service connection for bladder cancer in 
November 1987.  The veteran's death certificate indicates 
that he died on  March [redacted], 1988, due to metastatic bladder 
cancer.  The appellant filed a VA Form 21-534 (Application 
for Dependency and Indemnity Compensation (Including Accrued 
Benefits and Death Compensation, Where Applicable)) in April 
1988.  

The Board notes that the veteran's claim of entitlement to 
service connection for bladder cancer was not adjudicated 
prior to his death.  It is also noted that although the 
appellant submitted her claim within one year of the 
veteran's death,  the RO has not addressed the issue of her 
eligibility for accrued benefits.  

With respect to the issue of entitlement to service 
connection for the cause of the veteran's death, the Board 
notes that although records of the veteran's numerous 
surgeries dating from 1980 to 1986 have been associated with 
the claims folder, pertinent records, to include the terminal 
hospital records, have not.  

The Board further notes that the appellant's representative 
has submitted a medical statement indicating that the 
veteran's bladder cancer was possibly related  to his 
exposure to Agent Orange during military service; however, 
this opinion does not assess the likelihood of such a 
relationship and therefore is not adequate for adjudication 
purposes.  The record reflects that the RO has not obtained a 
medical opinion addressing the etiology of the veteran's 
bladder cancer.

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is REMANDED to 
the RO for the following development:

1.  The RO should contact the appellant 
and request that she identify all VA and 
non-VA providers who treated the veteran 
for his fatal bladder cancer during the 
period from December 1986 until his death 
in March 1988.  After securing any 
necessary releases, the RO should attempt 
to obtain a copy of all indicated records 
which are not already of record and 
permanently associate them with the 
claims file.

In any event, the RO should request the 
appellant to complete the necessary 
release form in order to obtain records 
from St. Anthony's Hospital in St. 
Petersburg, Florida.  Request any 
existing inpatient and outpatient 
treatment records as well as those 
records pertaining to the veteran's 
death.

The RO should also advise the appellant 
that she may submit additional medical 
evidence supportive of her contention 
that the veteran's death was due to his 
exposure to Agent Orange in Vietnam.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the appellant, it should inform the 
appellant and her representative of this 
and request them to provide a copy of the 
outstanding medical records.

3.  Upon completion of the above 
development, the RO should forward the 
claims folder to a physician with 
expertise in the etiology of urinary 
bladder cancer.

Based upon a review of the claims folder, 
the physician should provide an opinion 
as to whether it is more likely than not, 
as likely as not, or less likely than not 
that the veteran's urinary bladder cancer 
was etiologically related to his exposure 
to Agent Orange in service or otherwise 
etiologically related to his active 
service. 

The rationale for all opinions expressed 
must be provided in the physician's 
report.

4.  Then, the RO should review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  The RO should then adjudicate the 
issue of entitlement to service 
connection for bladder cancer for 
purposes of accrued benefits and inform 
her of her appellate rights with respect 
to the decision.  It should also 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case and afford the appellant and her 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
appellant until she is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




